OUJNIÓN DEL TRIBUNAL.
Considerando (pie la prisión epic sufría Francisco Már-quez duello al solicitar el auto de Habeas Corpus es ile-gal, pues se funda e.u resolución dictada por la Corte de Distrito de Aguadilla, la que, sin audiencia de Márquez Ciadlo, ordenó la ejecución de la sentencia dictada por el Juez Municipal de Lares, no obstante liaber prestado Márquez Cuello fianza bastante al efecto de que se resol-viera mediante la celebración de nuevo juicio el recurso de apelación contra dicha sentencia interpuesto, y tenien-do en cuenta además que el Alcaide bajo cuya custodia se encontraba el peticionario se ha limitado á presentar un mandamiento que le fué entregado para la prisión de Márquez Cuello, cuya prisión sólo podía estar justifica-da por la sentencia que la motivó, y de la que no se ha pre-sentado copia por dicho funcionario, por todo lo cual es obvio que la Corte de Aguadilla se extralimitó en el ejer-cicio de su jurisdicción y que la orden para la prisión de Márquez Cuello adolece de defecto sustancial, y procede en su consecuencia se deje sin efecto dicha prisión.
Se decreta la libertad definitiva del peticionario y se ordena la cancelación de la fianza que prestara en esta Corte para su libertad provisional.

Excarcelado.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández y Figueras.
El Juez Asociado Sr. Wolf también concurrió, pero ex-presando no estar conforme con los fundamentos de la resolución.
El Juez Asociado Sr. MacLeary no tomó parte en la re-solución de este caso.